198 N.W.2d 286 (1972)
Hosie WALTON, Jr., Appellant,
v.
STATE of Minnesota, Respondent.
No. 43219.
Supreme Court of Minnesota.
June 2, 1972.
C. Paul Jones, Public Defender, Earl P. Gray and Rosalie E. Wahl, Asst. Public Defenders, Minneapolis, for appellant.
Warren Spannaus, Atty. Gen., St. Paul, George M. Scott, County Atty., and Henry W. McCarr, Jr., and David G. Roston, Asst. County Attys., Minnneapolis, for respondent.
Heard before KNUTSON, C. J., and TODD, MacLAUGHLIN, and GUNN, JJ.
PER CURIAM.
Appellant, convicted of third-degree murder and sentenced to an indeterminate term not to exceed 25 years,[1] appeals from the denial of postconviction relief, claiming that he should be permitted to withdraw his guilty plea, upon which the conviction was based, because the plea was induced (1) by the existence of two illegally obtained confessions, and (2) by his counsel's unfulfilled promise of early parole.
We need not discuss the first claim in detail since we have previously held in McLaughlin v. State, 291 Minn. 277, 190 N.W.2d 867 (1971), relying upon McMann v. Richardson, 397 U.S. 759, 90 S. Ct. 1441, 25 L. Ed. 2d 763 (1970), that by pleading guilty upon the advice of counsel, a defendant waives his right to challenge the admissibility of any confessions and therefore loses his right to claim later that illegally obtained confessions induced his plea.
We also affirm the postconviction court's disposition of the second claim since the evidence supports the court's factual determination that defense counsel did *287 not promise appellant an early parole if he pled guilty. See, State v. Knight, 292 Minn. 419, 192 N.W.2d 829 (1971); Schwerm v. State, 288 Minn. 488, 181 N.W.2d 867 (1970).
Affirmed.
NOTES
[1]  Appellant is now on release under the "work release" program.